Staley, Jr., J.
This is an appeal from a judgment and order of the Supreme Court at Special Term, entered October 24,1972 in Albany County, which dismissed, petitioner’s application, in a proceeding pursuant to CPLR article 78, to vacate a determination of the New York State Teachers’ Retirement System Board.
Petitioner became a member of the New York State Teachers’ Retirement System (hereinafter referred to as the System) on September 3,1934 while employed as a teacher by the Rochester City School District. In July, 1940, he was ordered to active duty with the United States Army, and was placed on military leave of absence by the Rochester Board of Education. Appellant remained in the Army until the termination of his military service on November 1, 1962. On January 28, 1963,-he resumed teaching in the Rochester City School District. Thereafter, he applied for credit in the System for the entire period- of his military service. The System advised him that if he paid the sum of $4,422.53 he would receive credit for his military service which was not allowed cost-free. On February 8, 1964, he paid this sum and was credited with 10 years ’ and 10 months ’ service, pursuant to subdivisions 6 and 9 of section 503 of the Education Law, and 11 years ’ service pursuant to subdivisions 1 and 4 of section 243 of the Military Law.
On November 19, 1970, petitioner was advised by the System that it had no legal authority to grant him credit for his' military service, that its action was clearly in error as there was no justification for granting him credit for career military service, and that, pursuant to the Education Law, it was correcting the error and rescinding its prior action. On or about December 23, 1970, the System paid appellant the sum of $5,788.63 representing the sum paid by him in February, 1964 plus interest from the date of payment to the date of its return.
Petitioner requested a hearing before the Retirement Board and, on April 29, 1971, the Retirement Board found no basis for reversing its determination set forth in the letter of November 19, 1970. On August 13, 1971, appellant commenced this article 78 proceeding to review this determination alleging that *355it was arbitrary and capricious, and that there was no reasonable basis for reversing the determination made in the month of February, 1964.
Special Term determined that section 243 of the Military Law “ was intended to aid only career teachers who took a temporary A -e of absence to aid their country in times of emergency, not to help career military personnel who happened to teach before and after their military careers. As a career military officer, petitioner was ineligible for credit on his teacher’s retirement for any period of his military service.” Special Term also determined that the System had the power, pursuant to section 525 of the Education Law, to correct its mistakes and dismissed the petition. ,
Petitioner now contends that the System did not make a mistake when it granted him credit for military service in 1964 in that he had fulfilled all conditions precedent set forth in the Education. Law and Military Law for such credit and, in any event, that, in the absence of fraud, the System had no power to correct an error under section 525 of the Education Law.
Under subdivision 6 of section 503 of the Education Law, a teacher in the public schools in this State at the time of his or her entrance into the armed forces of the United States may obtain credit for “ service in war ” after World War I provided that he or she had been honorably discharged or released under honorable circumstances. “ Section 243 of the Military Law was manifestly intended to apply to civil service employees whose purpose was to leave their civil service employment temporarily, in response to national need or in order to comply with the draft laws, but who intended to return to their civil service careers • upon release from their military duties. It would be a patent absurdity to apply section 243 to the instant petitioner who voluntarily chose to make a permanent and full time career of her Navy service, for more than 20 years, to the exclusion of her Board of Education employment. Indeed, petitioner remained in her Navy post, and as part of the regular Navy, until such time as she was able to lay claim to and successfully obtain a disability retirement pension from the Navy. On the basis of this disability she now seeks a further pension from the Teachers’ Retirement System.” (Matter of Wulff v. Teachers’ Retirement Bd. of City of N. Y., 27 A D 2d 929, 930, affd. 21 N Y 2d 802.)
Section 243 of the Military Law was intended to give credit to those who interrupted their public employment for the purpose of serving their country in military emergencies and not confer additional benefits upon those who had elected to remain *356in the military service as a permanent and full-time career officer after interrupting their public positions. (Cf. Matter of Di Nucci v. New York State Teachers’ Retirement System, 39 AD 2d 807.)
Petitioner’s contention thát the System cannot, pursuant to section 525 of the Education Law, correct an error is x ithout merit. While this section is entitled “ Protection against fraud ” and provides a penalty for false statements and falsification of records of the System, it piso requires the System to correct any errors in the record which would result in any employee or beneficiary receiving from the System more or less than the employee xvould have been entitled to receive had the records been correct in the first instance, and the System is not estopped by erroneous acts of its administrative employees. (New York City Employees’ Retirement System v. Eliot, 267 N. Y. 193; Matter of Zucker v. New York City Employees’ Retirement System, 27 A D 2d 207, affd. 21 N Y 2d 904.)
The judgment and order should be affirmed, xvithout costs.